Name: Decision No 791/2004/EC of the European Parliament and of the Council of 21 April 2004 establishing a Community action programme to promote bodies active at European level and support specific activities in the field of education and training
 Type: Decision
 Subject Matter: education;  cooperation policy;  employment;  European construction;  management
 Date Published: 2004-04-30

 Important legal notice|32004D0791Decision No 791/2004/EC of the European Parliament and of the Council of 21 April 2004 establishing a Community action programme to promote bodies active at European level and support specific activities in the field of education and training Official Journal L 138 , 30/04/2004 P. 0031 - 0039Decision No 791/2004/EC of the European Parliament and of the Councilof 21 April 2004establishing a Community action programme to promote bodies active at European level and support specific activities in the field of education and trainingTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 149(4) and 150(4) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Economic and Social Committee [1],Having consulted the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty [2],Whereas:(1) The Treaty provides that the Community is to contribute to the development of quality education by supporting and supplementing the action of Member States, to implement a vocational training policy which supports and supplements the action of the Member States, and to foster cooperation with third countries.(2) The Laeken Declaration annexed to the conclusions of the European Council of 14 and 15 December 2001 asserts that one of the basic challenges to be resolved by the European Union is how to bring citizens closer to the European design and the European institutions.(3) The detailed work programme on the follow-up of the objectives of education and training systems in Europe [3], adopted by the Council on 14 June 2002, sets out a programme of activity that requires support at Community level.(4) The Declaration of the European Union on the occasion of the 50th anniversary of the Universal Declaration on Human Rights, Vienna, 10 December 1998, states that the Union should further develop cooperation in the field of human rights, such as education and training activities, in coordination with other relevant organisations, and ensure the continuation of the European Masters Programme in human rights and democratisation, organised by 15 European universities.(5) The Conclusions of the Cologne European Council of 4 June 1999 stated that, in order to enhance the sustainability and continuity of the European Masters programme in human rights and democratisation, "further attention should be given to the issue of budget security".(6) Headings A-3010, A-3011, A-3012, A-3013, A-3014, A-3017, A-3022, A-3027, A-3044, B3-1000 and B3-304 of the general budget of the European Union for the financial year 2003 and previous financial years have proved their worth in the field of education and training.(7) The College of Europe, providing postgraduate courses in law, economics, politics, social sciences and humanities with a European dimension, the European University Institute, contributing to the development of European cultural and scientific heritage by means of higher education and research, the European Institute of Public Administration, training national and European civil servants in the field of European integration, the Academy of European Law in Trier, providing university-level training of European law professionals and users, the European Inter-University Centre for Human Rights and Democratisation, providing a European Masters degree and Advanced Internships and other education, training and research services in promotion of human rights and democratisation, the European Agency for Development in Special Needs Education, working to improve the quality of education for pupils with special needs and to foster sustainable European cooperation in this field, and the International Centre for European Training, providing teaching, training and research on issues of Europeanisation, globalisation, federalism, regionalism and the transformation of contemporary social structures, constitute bodies pursuing aims of general European interest.(8) There is an increased need to train national judges in the application of Community law and for such training to be supported by the Community, notably following adoption of Council Regulation (EC) No 1/2003 of 16 December 2002 on the implementation of the rules on competition laid down in Articles 81 and 82 of the Treaty [4], which increases the power of national courts to apply these Treaty provisions.(9) Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities [5], hereinafter "the Financial Regulation", requires a basic act to be provided to cover these existing support actions.(10) The European Parliament, the Council and the Commission undertook, at the time of the adoption of the Financial Regulation, to achieve the objective of ensuring that this basic act enters into force as from the financial year 2004; the Commission undertook to take into account the remarks entered in the budget in the context of implementation.(11) It is necessary to ensure that the institutions to which the Community has allocated funding support over previous years enjoy an adequate measure of stability and continuity of funding subject to the Financial Regulation and its rules for implementation.(12) Provision should be made for the geographic coverage of the programme to extend to the acceding Member States, and possibly, in the case of some actions, to the EFTA/EEA countries and the candidate countries.(13) Any non-Community financing from State resources should comply with Articles 87 and 88 of the Treaty.(14) This Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and Commission on budgetary discipline and improvement of the budgetary procedure [6], for the budgetary authority during the annual budgetary procedure.(15) Any support granted under this Decision should comply strictly with the principles of subsidiarity and proportionality,HAVE DECIDED AS FOLLOWS:Article 1Programme objective and activities1. This Decision establishes a Community action programme in the field of education and training (hereinafter referred to as "the programme"), to support bodies and their activities which seek to extend and deepen knowledge of the building of Europe, or to contribute to the achievement of the common policy objectives in the field of education and training, both inside and outside the Community.2. The general objective of the programme is to support the activities of bodies in the field of education and training.The following activities are covered by the programme:(a) the ongoing work programme of a body operating at European or world level which pursues an aim of general European interest in the field of education and training or an objective forming part of the European Union's policy in this area;(b) a specific action promoting the European Union's action in this area, providing information on European integration and the objectives pursued by the Union in its international relations or supporting Community action and relaying it at national level.In particular, these activities must contribute, or be capable of contributing, to the development and implementation of Community cooperation policy and actions in the field of education and training.3. The programme shall start on 1 January 2004 and shall end on 31 December 2006.Article 2Access to the programmeTo be eligible for a grant, a body must satisfy the requirements of the Annex and have the following characteristics:(a) it must be an independent and non-profit-making legal person primarily active in the field of education and training, with an objective aimed at the public good;(b) it must have been legally established for more than two years and have had its annual statement of accounts for the two preceding years certified by a registered auditor;(c) its activities must be in accordance with the principles underlying Community action in the field of education and training and take account of the priorities set out in the Annex.In exceptional circumstances, the Commission may grant a derogation from the requirement under point (b) of the first paragraph, provided that this would not compromise the protection of Community financial interests.Article 3Participation of third countriesParticipation in actions under the programme may be opened to bodies established in:(a) acceding States which signed the Treaty of Accession on 16 April 2003;(b) the EFTA/EEA countries, in accordance with the conditions laid down in the EEA Agreement;(c) Romania and Bulgaria, the conditions for participation to be laid down in accordance with the European Agreements, their additional protocols and the decisions of the respective Association Councils;(d) Turkey, the conditions for participation to be laid down in accordance with the Framework Agreement between the European Community and the Republic of Turkey of 26 February 2002 on the general principles for the participation of the Republic of Turkey in Community programmes [7].Article 4Selection of beneficiariesThe programme covers two groups of beneficiaries:(a) group 1: operating grants directly awarded in accordance to the beneficiaries listed by name in point 2 of the Annex;(b) group 2: support for European associations active in the field of education or training, support for activities in the field of higher education concerning European integration, including Jean Monnet chairs, support for activities contributing to the achievement of the future objectives of education and training systems in Europe and support for training of national judges in the field of European law and for organisations for judicial cooperation. Beneficiaries are selected by means of a call for proposals in accordance with the overall criteria laid down in the Annex.Article 5Award of the grantGrants under the different actions of the programme shall be awarded in compliance with the provisions set out in the relevant part of the Annex.Article 6Financial provisions1. The financial framework for the implementation of the programme for the period specified in Article 1(3) is hereby set at EUR 77 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 7ImplementationThe Commission shall be responsible for implementing this programme in accordance with the provisions set out in the Annex.Article 8Monitoring and evaluation1. Not later than 31 December 2007, the Commission shall submit a report to the European Parliament and the Council on the achievement of the programme's objectives.This report shall be based, inter alia, on an external evaluation report which must be available no later than the end of 2006 and which shall appraise at least the overall pertinence and coherence of the programme, the effectiveness of its execution (preparation, selection, implementation of the actions) and the overall and individual effectiveness of the various actions in terms of achievement of the objectives as set out in Article 1 and in the Annex.The Commission shall moreover report to the European Parliament and to the Council on an annual basis on the implementation of the programme.2. The European Parliament and the Council shall, in accordance with the Treaty, decide on the continuation of the programme as from 1 January 2007.Article 9Entry into forceThis Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union.Done at Strasbourg, 21 April 2004.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentD. Roche[1] OJ C 32, 5.2.2004, p. 52.[2] Opinion of the European Parliament of 6 November 2003 (not yet published in the Official Journal). Council Common Position of 22 December 2003 (OJ C 72 E, 23.3.2004, p. 19), Position of the European Parliament of 10 March 2004 (not yet published in the Official Journal) and Decision of the Council of 30 March 2004.[3] OJ C 142, 14.6.2002, p. 1.[4] OJ L 1, 4.1.2003, p. 1.[5] OJ L 248, 16.9.2002, p. 1.[6] OJ C 172, 18.6.1999, p. 1. Agreement as last amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25).[7] OJ L 61, 2.3.2002, p. 29.--------------------------------------------------ANNEX1. INTRODUCTIONThe objectives laid down in Article 1 are to be implemented by means of the actions set out in this Annex.This Annex contains two main types of actions:- the first type, Actions 1 and 2, is aimed at supporting particular institutions or selected associations active at European level in the fields of education and training,- the second type, Action 3, is aimed at supporting particular activities or projects focusing on European integration (Action 3A), or supporting European Union policies in the fields of education and training outside the Community programmes in these fields (Action 3B), or promoting training in European law, notably for national judges (Action 3C).2. IMPLEMENTATION OF THE ACTIVITIES SUPPORTEDThe activities carried out by the bodies eligible for Community funding under the programme fall within one of the following areas:Action 1: Support for specified institutions active in the fields of education and trainingGrants may be awarded under this action of the programme to support certain operational and administrative costs of the following institutions pursuing an aim of general European interest, acting in the following fields:- the College of Europe (Bruges and Natolin campuses) in post-graduate studies in the European dimension of law, economics, political and social sciences and the humanities,- the European University Institute, Florence, in its contribution to the development of Europe's cultural and scientific heritage by higher education and research,- the European Institute of Public Administration, Maastricht, in the training of national and European officials to enable them to discharge their responsibilities in the field of European integration,- the Academy of European Law in Trier, in university-level continuing education for European law practitioners and users,- the European Inter-University Centre for Human Rights and Democratisation for the continuation of the European Masters Degree in Human Rights and Democratisation, the Advanced Internship Programme and other education, training and research activities in promotion of human rights and democratisation,- the European Agency for Development in Special Needs Education in the improvement of the quality of special needs education and the institution of extensive and long-term European cooperation in this field,- the International Centre for European Training in study, education, training and research on issues of European and world unification, federalism, regionalism and the changing structures of contemporary society, from a world federalist viewpoint.The Commission may award grants to the institutions listed above upon receipt of an appropriate workplan and budget. Grants may be awarded on an annual basis or on a renewable basis within a framework partnership agreement with the Commission.Grants awarded under this action shall not be subject to the principle of gradual reduction set out in Article 113(2) of the Financial Regulation.The activities of the institutions supported under this action may take place within or beyond the European Union.The resources to be committed under Action 1 will be not more than 65 % and not less than 58 % of the total budget available for this programme.Action 2: Support for European associations active in the field of education or trainingGrants may be awarded under this action of the programme to support certain operational and administrative costs of European associations active in the field of education and training, which fulfil the following minimum criteria:- exist as a body pursuing an aim of general European interest as defined in Article 162 of the implementing rules of the Financial Regulation laid down by Commission Regulation (EC, Euratom) No 2342/2002 [1],- operate in the field of education and training at European level and pursue clear and well-defined objectives laid down in their official articles of association,- have members in at least twelve Member States of the European Union,- be composed of national, regional or local associations,- be located and have legal status in one of the Member States of the European Union,- undertake the majority of its activity in the Member States of the European Union, in countries belonging to the European Economic Area and/or in the candidate countries.Grants will be awarded under this action following the selection of proposals submitted in response to one or more published calls for proposals. The Community grant will not cover more than 75 % of the eligible costs set out in an approved workplan for the association. Grants may be awarded on an annual basis or on a renewable basis within a framework partnership agreement with the Commission.Grants awarded under this action shall not be subject to the principle of gradual reduction set out in Article 113(2) of the Financial Regulation.The resources to be committed under Action 2 will not be more than 4 % of the total budget available for this programme.Action 3a: Support for activities in the field of higher education concerning European integration, including Jean Monnet chairsThis action relates to activities promoting the European Union's action in the field of higher education, raising awareness in higher education circles of European integration and the objectives pursued by the Union in its international relations or supporting Community action and relaying it at national level.Activities supported under this action may take place in countries within or outside the European Union.In accordance with Article 2 of the Decision, this particularly relates to:- implementation of European integration studies in universities,- creation and support of national associations of teachers specialised in European integration,- promotion of reflection and discussion on the process of European integration,- promotion of academic research on EU priority subjects, such as the future of Europe or dialogue between peoples and cultures, including research by young academics.Grants will be awarded under this action following the selection of proposals submitted in response to one or more published calls for proposals. The Community grant will not cover more than 75 % of the eligible costs of activities selected for funding under this action.The resources to be committed under Action 3A will be not more than 24 % and not less than 20 % of the total budget available for this programme.Action 3B: Support for activities contributing to the achievement of the future objectives of education and training systems in EuropeAction 3B relates to support, implementation, awareness-raising and promotion activities concerning the follow-up of the three objectives of education and training systems in Europe agreed by the European Council for 2010 [2]:- improving the quality and effectiveness of education and training systems in the European Union,- facilitating the access of all to education and training systems,- opening up education and training systems to the wider world,and the 13 sub-objectives associated with them. These activities may include forward-looking approaches covering the period up to 2010 and may cover both intra-European aspects and aspects concerning Europe's place in the world.The types of activity to be supported under this action consist of the implementation of the open method of coordination in the field of education and training, notably through peer review, exchange of good practice, exchange of information and setting of indicators and benchmarks.These activities are, in particular:- support for studies, inquiries and research linked to the achievement of the concrete future objectives,- meetings of experts, seminars, conferences and study visits supporting the implementation of the detailed work programme on the objectives,- preparation and execution of information activities and publications seeking to raise awareness in education and training circles, including those intended to promote the European Union's action in these fields and to improve the quality, universal accessibility and openness to the wider world of European education and training systems,- various activities supporting Community action by involving players in civil society operating at national or European level in the fields of education and training.This action will be implemented by means of grants awarded following the selection of proposals submitted in response to one or more calls for proposals.Grants may be awarded to institutions based in one of the Member States of the European Union, in countries belonging to the European Economic Area, or in candidate countries. For activities relating to the third objective (opening up of education and training systems to the wider world), grants may exceptionally be awarded to institutions based in other third countries.The Community grant will not normally cover more than 75 % of the eligible costs of selected proposals.The resources to be committed under Action 3B will be not more than 14 % and not less than 9 % of the total budget available for this programme.Action 3C: Support for training of national judges in the field of European lawGrants may be awarded under this action to support actions undertaken by organisations for judicial cooperation and other actions designed to promote training in European law, notably for national judges.Activities supported under this action may take place in Member States, in countries of the European Economic Area, or in candidate countries.Grants will be awarded under this action following the selection of proposals submitted in response to one or more published calls for proposals. The Community grant will not normally cover more than 75 % of the eligible costs of the activity set out in an approved workplan.The resources to be committed under Action 3C will not be more than 4 % of the total budget available for this programme.3. TRANSPARENCYThe beneficiary of a grant awarded under any part of the programme shall indicate in a prominent place, such as a website homepage or an annual report, that it has received funding from the budget of the European Union.4. CRITERIA FOR THE ASSESSMENT OF FUNDING APPLICATIONSRequests for grant funding submitted in response to a call for proposals will be assessed in respect of the following criteria:- relevance to the objectives of the programme and of the specific action concerned,- relevance to any priorities or other criteria set out in the call for proposals,- the quality of the proposal,- the likely impact of the proposal on education and/or training at European level.5. ELIGIBLE EXPENDITUREIn determining the amount of a grant awarded under any action of the programme, the Commission may have recourse to flat-rate financing based on published scales of unit costs.For grants awarded in 2004, it will be possible for the period of eligibility of expenditure to start on 1 January 2004, provided that the expenditure does not precede the date on which the grant application was lodged or the date on which the beneficiary's budget year starts.During 2004, in the case of beneficiaries whose budgetary year starts before 1 March, an exception may be granted to the obligation to sign the grant agreement within the first four months of the start of the beneficiary's budget year, as referred to in Article 112, paragraph 2 of the Financial Regulation. In this case, the grant agreement should be signed by 30 June 2004 at the latest.6. MANAGEMENT OF THE PROGRAMMEIn the light of a cost/benefit analysis, the Commission may decide to entrust all or part of the tasks of managing the programme to an executive agency, in conformity with Article 55 of the Financial Regulation. It may also have recourse to experts and incur any other expenditure on technical and administrative assistance, not involving the exercise of public authority, outsourced under ad hoc service contracts. It may also finance studies and organise meetings of experts likely to facilitate the implementation of the programme, and undertake information, publication and dissemination actions directly linked to the achievement of the programme's objective.7. CHECKS AND AUDITSThe beneficiary of an operating grant shall keep available for the Commission all the supporting documents, including the audited financial statement, regarding expenditure incurred during the grant year, for a period of five years following the last payment. The beneficiary of a grant shall ensure that, where applicable, supporting documents in the possession of partners or members be made available to the Commission.The Commission may have an audit of the use made of the grant carried out either directly by its own staff or by any other qualified outside body of its choice. Such audits may be carried out throughout the lifetime of the agreement and for a period of five years from the date of payment of the balance. Where appropriate, the audit findings may lead to recovery decisions by the Commission.Commission staff and outside personnel authorised by the Commission shall have appropriate right of access, in particular to the beneficiary's offices and to all the information, including information in electronic format, needed in order to conduct such audits.The Court of Auditors and the European Anti-Fraud Office (OLAF) shall enjoy the same rights, especially of access, as the Commission.In order to protect the European Communities' financial interests against fraud and other irregularities, the Commission may carry out on-the-spot checks and inspections under this programme in accordance with Council Regulation (Euratom, EC) No 2185/96 [3]. Where necessary, investigations shall be conducted by the European Anti-Fraud Office (OLAF) and these shall be governed by Regulation (EC) No 1073/1999 of the European Parliament and of the Council [4].[1] OJ L 357, 31.12.2002, p. 1.[2] Detailed work programme on the follow-up of the objectives of education and training systems in Europe (OJ C 142, 14.6.2002, p. 1).[3] OJ L 292, 15.11.1996, p. 2.[4] OJ L 136, 31.5.1999, p. 1.--------------------------------------------------